Citation Nr: 1144168	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  08-05 255	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUES

1.  Entitlement to an increased rating for right foot plantar fasciitis, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for left foot plantar fasciitis, currently evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



INTRODUCTION

The Veteran served on active duty from January 1972 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Louisville, Kentucky Regional Office (RO) of the Department of Veterans Affairs (VA).  

In a November 2011 brief prepared in support of the Veteran's appeal, his representative raised several issues that are not currently before the Board.  The representative argued that the Veteran had a pre-existing pes planus that was aggravated by his active military service.  He also argued that the Veteran experiences heel arthritis and knee disability that should be service connected, the latter because of an altered gait due to service-connected plantar fasciitis.  None of these issues has been developed on appeal for the Board's review.  Consequently, they are referred to the agency of original jurisdiction (AOJ) for appropriate action.


REMAND

The Veteran's case was certified on appeal to the Board in July 2009.  Shortly thereafter, the Veteran submitted directly to the Board medical records showing that he had undergone several surgeries-a plantar fasciotomy and heel spur excision on the left foot in August 2009 and the same procedure on the right foot in October 2009.  This information suggests two things since the AOJ last considered the Veteran's claims in June 2009-first, that his service-connected foot problems likely worsened, and second, that the state of his current disability following convalescence from the surgeries is unknown without an VA examination.  The Veteran's representative made such an argument in the November 2011 brief, and the Board agrees that an examination is called for.

Accordingly, the case is REMANDED to the AOJ for the following actions:

1.  The Veteran should be contacted and asked to identify all sources of treatment for his service-connected foot disabilities.  With proper authorization, the AOJ should obtain records from all sources identified by the Veteran.

2.  Thereafter, the Veteran should be scheduled for a foot examination.  The examiner should take a detailed history, review the claims file, and examine the Veteran.  All deformities (pronation, abduction, etc.) should be identified.  Pain and/or tenderness should also be noted, as well as any spasm.  The degree of pain or tenderness should be specifically described.  It should also be noted whether the Veteran's post-surgical plantar fasciitis is improved by orthopedic shoes or appliances.  The examiner should be specifically asked to indicate whether the disability is best characterized as equating to moderately severe or severe foot injury.  All post-surgical residuals should also be described in detail.  All of this should be done for each foot.

3.  The AOJ should ensure that the examination report complies with this remand.  If corrective action is required, the report should be returned to the examiner.  

4.  The AOJ should thereafter re-adjudicate the claims on appeal.  Consideration should be given to whether any temporary total ratings are warranted following surgeries in 2009.  If any benefit sought by the Veteran is not granted, a supplemental statement of the case should be issued.  The Veteran and his representative should be given opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

